EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-487-6555 FOR IMMEDIATE RELEASE Capitol Bancorp Announces Plan to Unlock Shareholder Value With the Spin-Off of Michigan Commerce Bancorp Limited Capitol Bancorp Also Announces Adoption of Shareholder Rights Plan LANSING, Mich., and PHOENIX, Ariz.: July 21, 2009: Capitol Bancorp Limited (NYSE: CBC), announced today that its board of directors has approved a plan to spin-off Michigan Commerce Bancorp Limited (“MCBL”), currently a wholly-owned subsidiary of Capitol, as an independent publicly-traded bank holding company.When the spin-off is completed, Capitol will continue to be a company with national banking operations and MCBL will be a separate publicly-traded bank holding company consisting of the substantial majority of Capitol’s prior Michigan-based banks. “We believe that the spin-off of MCBL will enhance value for our shareholders by allowing each company to focus on maximizing its own distinct opportunities.The spin-off will provide an opportunity for both Capitol and MCBL to develop and implement a strategic plan that fits their particular markets and operations,” said Capitol’s Chairman and CEO Joseph D.
